DETAILED ACTION

The instant application having application No 16/835919 filed on 03/31/2020 is presented for examination by the examiner.

Claim Objections
Claims 17 are objected to because of the following informalities: on Claims 17 dependent on his own claim, please correct the dependency of the claim 17.

Examiner Notice
Claim 1 would be allowable if (i) claim 3 or 7 is incorporated into the independent claim 1.
Claim 15 would be allowable if (i) claim 18 or 19 is incorporated into the independent claim 15.
    	The claims 2, 6 and 16 have the conditional limitation “if the first circuitry does not receive the first packet” and “if the second circuitry does not receive the second packet” and “whether the first circuitry receives the first packet” and “whether the second circuitry receives the second packet”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 6, 10-17 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denboer et al. (U.S. 20200252162, Aug. 6, 2020) in view of Lau et al. (U.S. 10757466, Aug. 25, 2020)
Regarding Claim 1, Denboer discloses the second circuitry of the second audio device is arranged to wirelessly transmit one or more retransmission packets to the first audio device, and wherein the one or more retransmission packets are based on the one or more packets of the first audio stream (page 22, par (0235), line 1-10, the first device transmit a NACK message to the second device based on the unsuccessful decoding check for the first packet, based on the NACK message, the first device receive a first retransmission packet of the set of retransmission packets from the second device on the logical link).
Denboer discloses all aspects of the claimed invention, except a first audio device comprising first circuitry configured to wirelessly receive at least a portion of an isochronous data stream from a source device, the isochronous data stream including a first audio stream configured to be rendered by the first audio device; a second wireless audio device comprising second circuitry configured to selectably receive one or more packets of the first audio stream from the isochronous data stream.
Lau is the same field of invention teaches a first audio device comprising first circuitry configured to wirelessly receive at least a portion of an isochronous data  (column 8, line 35-40, Semi-isochronous mode can be selected to quickly transmit and render audio, audio data compressed (portion of the isochronous data) by the media player, transmitted to the audio player, and if received within a reasonable time delay, the audio data can be rendered);
a second wireless audio device comprising second circuitry configured to selectably receive one or more packets of the first audio stream from the isochronous data stream(column 2, line 5-10, receive audio data through a wireless network to a second electronic device to establish synchronized clocks between the first and second electronic devices; select an audio synchronization mode (wherein synchronization mode is semi-isochronous) based according to the selected audio synchronization mode).
Denboer and Lau are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the  isochronous data stream including a first audio stream configured to be rendered by the first audio device the teaching of Denboer to include receive audio data through a wireless network to a second electronic device to establish synchronized clocks between the first and second electronic devices the teaching of Lau because it is providing the source of media and media content to the media player.
Claim 2, Denboer discloses the second circuitry of the second audio device is arranged to monitor whether the first circuitry receives the first packet, and, if the first circuitry does not receive the first packet, the second circuitry is arranged to wirelessly transmit the one or more retransmission packets to the first audio device(page 22, par (0235), line 1-10, the first device transmit a NACK message to the second device based on the unsuccessful decoding check for the first packet, based on the NACK message, the first device receive a first retransmission packet of the set of retransmission packets from the second device on the logical link).
Regarding Claim 6, Denboer discloses first circuitry of the first audio device is arranged to monitor whether the second circuitry receives the second packet, and, if the second circuitry does not receive the second packet, the first circuitry is arranged to transmit a second retransmission of the one or more retransmission packets to the second audio device, the second retransmission packet associated with the second packet(page 22, par (0235), line 1-10, the first device transmit a NACK message to the second device based on the unsuccessful decoding check for the first packet, based on the NACK message, the first device receive a first retransmission packet of the set of retransmission packets from the second device on the logical link).
Denboer discloses all aspects of the claimed invention, except the first circuitry of the first audio device and the second circuitry of the second audio device are configured to receive and render the at least a portion of the isochronous data stream from the source device, the isochronous data stream further comprising a second packet of the one or more packets of the first audio stream associated with the second audio device.
 (column 8, line 35-40, Semi-isochronous mode can be selected to quickly transmit and render audio, audio data compressed (portion of the isochronous data) by the media player, transmitted to the audio player, and if received within a reasonable time delay, the audio data can be rendered).
Regarding Claim 10, Denboer discloses the isochronous data stream is a Broadcast Isochronous Stream or a Connected Isochronous Stream over a Bluetooth Low-Energy protocol (page 4, par (0045), line 1-10, the device operate according to the BR/EDR mode for continuous streaming of data (e.g., audio data), for broadcast networks, a device operate according isochronous radio modes).
Regarding Claim 11, Denboer discloses the one or more retransmission packets are transmitted between the first circuitry and the second circuitry using Near-Field Magnetic Inductance (NFMI) connection or a Low Energy Asynchronous Connection (LE ACL) logical transport protocol (page 4, par (0041), line 1-10, a central wireless device use a logical link to communicate with one or more peripheral devices using a short-range wireless communications protocol. The short-range wireless communications protocol include a Bluetooth® (BT) protocol or a BT Low Energy (BLE) protocol).
Claim 12, Denboer discloses the one or more packets include an access code and the first audio device, and the second audio device are arranged to receive the access code (page 12, par (0125-0126), line 1-10, the first packet include a header portion that includes an access address(access code) determine the type of the logical link based on the access address, the sink device determine an ISO link, when the logical link  is established, the sink device configured to receive data packets over the established logical link).
Regarding Claim 13, Denboer discloses each of the one or more retransmission packets are encoded with forward error correction data to increase the probability of receipt by the first circuitry of the first audio device (page 5, par (0050), line 1-10, retransmissions facilitated using the retransmission window, because a dropped audio packet retransmitted, and therefore the probability of successfully receiving a data packet increased).
Regarding Claim 14, Denboer discloses the second circuitry is configured to selectably receive a first packet of the one or more packets based at least in part on: (1) a link quality between the first audio device and the source device; (ii) the link quality between the second audio device and the source device; or, (iii) the link quality between the first audio device and the second audio device(page 4, par (0048), line 1-10, the logical link include an Advanced Audio Distribution Profile (A2DP) link. An A2DP link provide for a point-to-point link between a source device and a sink device, the logical link provide a symmetric point­to-point link between a master device and a slave device using time slots reserved for BT communications).
Claim 15, Denboer discloses transmitting one or more retransmission packets, via the second circuitry of the second audio device, to the first circuitry of the first audio device, wherein the one or more retransmission packets are based on the one or more packets(page 22, par (0235), line 1-10, the first device transmit a NACK message to the second device based on the unsuccessful decoding check for the first packet, based on the NACK message, the first device receive a first retransmission packet of the set of retransmission packets from the second device on the logical link).
Denboer discloses all aspects of the claimed invention, except receiving, via first circuitry of a first audio device, at least a portion of an isochronous data stream from a source device, the isochronous data stream including a first audio stream associated with the first audio device; receiving, via second circuitry of a second audio device, the one or more packets of the first audio stream from the isochronous data stream.
Lau is the same field of invention teaches receiving, via first circuitry of a first audio device, at least a portion of an isochronous data stream from a source device, the isochronous data stream including a first audio stream associated with the first audio device(column 8, line 35-40, Semi-isochronous mode can be selected to quickly transmit and render audio, audio data compressed (portion of the isochronous data) by the media player, transmitted to the audio player, and if received within a reasonable time delay, the audio data can be rendered);
receiving, via second circuitry of a second audio device, the one or more packets of the first audio stream from the isochronous data stream (column 2, line 5-10, receive audio data through a wireless network to a second electronic device to establish synchronized clocks between the first and second electronic devices; select an audio synchronization mode (wherein synchronization mode is semi-isochronous) based according to the selected audio synchronization mode).
Denboer and Lau are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the  isochronous data stream including a first audio stream configured to be rendered by the first audio device the teaching of Denboer to include receive audio data through a wireless network to a second electronic device to establish synchronized clocks between the first and second electronic devices the teaching of Lau because it is providing the source of media and media content to the media player.
Regarding Claim 16, Denboer discloses the transmitting of the one or more retransmission packets, via the second circuitry, only occurs if the first circuitry does not receive the one or more packets(page 22, par (0235), line 1-10, the first device transmit a NACK message to the second device based on the unsuccessful decoding check for the first packet, based on the NACK message, the first device receive a first retransmission packet of the set of retransmission packets from the second device on the logical link).
Regarding Claim 17, Denboer discloses receiving, via the second circuitry of the second audio device, a negative acknowledgement during the first subinterval of the isochronous data stream to indicate that the first packet was not received by the first (page 22, par (0235), line 1-10, the first device transmit a NACK message to the second device based on the unsuccessful decoding check for the first packet, based on the NACK message, the first device receive a first retransmission packet of the set of retransmission packets from the second device on the logical link).
Denboer discloses all aspects of the claimed invention, except receiving, via the second circuitry of the second audio device, an acknowledgment during a first subinterval of the isochronous data stream to indicate that a first packet of the one or more packets was received by the first circuitry of the first audio device.
Lau is the same field of invention teaches receiving, via the second circuitry of the second audio device, an acknowledgment during a first subinterval of the isochronous data stream to indicate that a first packet of the one or more packets was received by the first circuitry of the first audio device (column 8, line 35-40, Semi-isochronous mode can be selected to quickly transmit and render audio, audio data compressed (portion of the isochronous data) by the media player, transmitted to the audio player, and if received within a reasonable time delay, the audio data can be rendered).
Regarding Claim 20, Denboer discloses the isochronous data stream is a Broadcast Isochronous Stream or a Connected Isochronous Stream over a Bluetooth Low-Energy protocol(page 4, par (0045), line 1-10, the device operate according to the BR/EDR mode for continuous streaming of data (e.g., audio data), for broadcast networks, a device operate according isochronous radio modes).
Claim 21, Denboer discloses the one or more retransmission packets are transmitted between the first circuitry and the second circuitry using Near-Field Magnetic Inductance (NFMI) connection or a Low Energy Asynchronous Connection (LE ACL) logical transport protocol (page 4, par (0041), line 1-10, a central wireless device use a logical link to communicate with one or more peripheral devices using a short-range wireless communications protocol. The short-range wireless communications protocol include a Bluetooth® (BT) protocol or a BT Low Energy (BLE) protocol).
Regarding Claim 22, Denboer discloses the one or more packet includes an access code, the method further comprising receiving the access code via the first circuitry of the first audio device and the second circuitry of the second audio device(page 12, par (0125-0126), line 1-10, the first packet include a header portion that includes an access address(access code) determine the type of the logical link based on the access address, the sink device determine an ISO link, when the logical link  is established, the sink device configured to receive data packets over the established logical link).
Regarding Claim 23, Denboer discloses the one or more retransmission packets are encoded with forward error correction data to ensure receipt by the first circuitry of the first audio device (page 5, par (0050), line 1-10, retransmissions facilitated using the retransmission window, because a dropped audio packet retransmitted, and therefore the probability of successfully receiving a data packet increased).
Claim 24, Denboer discloses the second circuitry is configured to selectably receive a first packet of the one or more packets based at least in part on: (i) a link quality between the first audio device and the source device; (ii) the link quality between the second audio device and the source device; or, (i11) the link quality between the first audio device and the second audio device(page 4, par (0048), line 1-10, the logical link include an Advanced Audio Distribution Profile (A2DP) link. An A2DP link provide for a point-to-point link between a source device and a sink device, the logical link provide a symmetric point­to-point link between a master device and a slave device using time slots reserved for BT communications).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Aggarwal et al. (US 20170142535, May 18, 2017) teaches Multi-channel Audio Over a Wireless Network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464